DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1 – 12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (US 2005/0212532 A1; hereinafter Bernhard) in view of Gustafsson et al. (US 8,236,164 B2; hereinafter Gustafsson). Bernhard is cited by the Applicant.
Regarding Claim 1, Bernhard discloses a soil sensor (para [0002]-[0003]; a device for determining the moisture content and conductivity in the ground and in bulk materials, as a reliable measure for determining the moisture content in a soil sample or a bulk material), comprising:
a current supply unit that outputs a current (para [0016]; the sensor is charged from a constant external voltage supply with a given initial current); 

a processing unit that is connected to the electrode unit (para [0018]; for the recording of the measuring signal, that is, the voltage-time-diagram of the periodic measurement signals or the charging times, a storage oscilloscope, a transient recorder or a rapid measuring data recording card may be used which transfers the recorded data to a processor or a PC for further evaluation) and obtains a water content and a total ion concentration in the measurement target using a temporal change of a measured voltage, which is generated in the electrode unit, while the current is being supplied to the measurement target (para [0016]-[0017], and [0031]; the sensor is charged from a constant external voltage supply with a given initial current from a given first voltage threshold value to a given second voltage threshold value and either a voltage/time diagram is determined or a first charging time required for charging the sensor from the first to the second voltage threshold values by the constant external voltage supply is determined and a second charging time is determined wherein either the initial current and/or at least one of the two voltage threshold values are altered and the water content and the conductivity are determined by verification of the two charging times or of the voltage/time diagram; the electric conductivity in the water is furthermore not a metallic conductivity with movable charges and an opposite charge at the stationary phase, but an ionic conductivity),
wherein the processing unit includes: an information conversion unit that converts time information from when the current supply unit starts supplying the current to when an absolute value of the measured voltage reaches an absolute value of a threshold voltage into frequency information by determining whether or not the absolute value of the measured voltage has reached the absolute value 
But Bernhard does not specifically teach DC current; an impedance calculation unit that obtains an impedance of the measurement target using the frequency information, the threshold voltage, and the DC current; a water content calculation unit that obtains the water content using the impedance; and a total ion concentration calculation unit that obtains the total ion concentration using the impedance.
However Gustafsson suggests a DC current (col. 4, lines 54-55; when a direct current (dc) voltage is applied across the electrolyte of the moisture reactive element); an impedance calculation unit that obtains an impedance of the measurement target using the frequency information, the threshold voltage, and the DC current; a water content calculation unit that obtains the water content using the impedance; and a total ion concentration calculation unit that obtains the total ion concentration using the impedance (col. 2, lines 20-25; hygroscopic solid electrolyte arranged as a layer and spatially between said inert electrodes, which hygroscopic solid electrolyte at least in the presence of moisture forms ions, which ions are mobile in response to an alternating electric field, having a frequency; col. 4, lines 54-55; when a direct current (dc) voltage is applied across the electrolyte of the moisture reactive element; col. 16, lines 12 – 14; in the frequency range of this study, two different relaxation phenomena can be identified by analyzing the real and the imaginary parts of the impedance).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bernhard in view of Gustafsson because of its simplicity, the moisture sensor 
Regarding Claim 2, Bernhard and Gustafsson disclose the soil sensor according to claim 1, Bernhard also discloses wherein the information conversion unit outputs a pulse signal indicating that the absolute value of the measured voltage has reached the absolute value of the threshold voltage, and the current supply unit switches a direction of the DC current according to the pulse signal (para [0007]; impulse passes through one wave conductor serves as reference mass, from a measured pulse speed, the dielectric constant is calculated and subsequently the moisture content is calculated).
Regarding Claim 3, Bernhard and Gustafsson disclose the soil sensor according to claim 2, Bernhard also discloses wherein the current includes a first current having a positive current value and a second current having a negative current value, and the current supply unit includes: a first constant current source that outputs the first current; a second constant current source that outputs the second current; and a switch that selectively connects one of the first constant current source and the second constant current source to the electrode unit according to the pulse signal (when the voltage 7 at the sensor 4 reaches a certain threshold voltage, the active element 9 switches and the sensor 4 is discharged; in this state, the voltage 6 changes to another known value; upon reaching a lower, that is, a second threshold voltage, the discharge is terminated, the active element is again switched back and the sensor is again charged; the output signal 6 is therefore a digital rectangular signal) and Gustafsson also suggests the DC current (col. 4, lines 54-55; when a direct current (dc) voltage is applied across the electrolyte of the moisture reactive element).
Regarding Claim 9, Bernhard discloses a soil measurement method (para [0002]-[0003]; a method and device for determining the moisture content and conductivity in the ground and in bulk materials, as a reliable measure for determining the moisture content in a soil sample or a bulk material), comprising:

a step of obtaining a water content and a total ion concentration in the measurement target using a temporal change of a measured voltage, which is generated in the electrode unit, while the current is being supplied to the measurement target, wherein the step of obtaining the water content and the total ion concentration includes: a step of converting time information from when the current supply unit starts supplying the current to when an absolute value of the measured voltage reaches an absolute value of a threshold voltage into frequency information by determining whether or not the absolute value of the measured voltage has reached the absolute value of the threshold voltage using the temporal change of the measured voltage (para [0016]-[0017], and [0031]; the sensor is charged from a constant external voltage supply with a given initial current from a given first voltage threshold value to a given second voltage threshold value and either a voltage/time diagram is determined or a first charging time required for charging the sensor from the first to the second voltage threshold values by the constant external voltage supply is determined and a second charging time is determined wherein either the initial current and/or at least one of the two voltage threshold values are altered and the water content and the conductivity are determined by verification of the two charging times or of the voltage/time diagram; the electric conductivity in the water is furthermore not a metallic conductivity with movable charges and an opposite charge at the stationary phase, but an ionic conductivity).
But Bernhard does not specifically teach DC current; a step of obtaining an impedance of the measurement target using the frequency information, the threshold voltage, and the DC current; a step 
However Gustafsson suggests DC current (col. 4, lines 54-55; when a direct current (dc) voltage is applied across the electrolyte of the moisture reactive element); a step of obtaining an impedance of the measurement target using the frequency information, the threshold voltage, and the DC current; a step of obtaining the water content using the impedance; and; a step of obtaining the total ion concentration using the impedance (col. 2, lines 20-25; hygroscopic solid electrolyte arranged as a layer and spatially between said inert electrodes, which hygroscopic solid electrolyte at least in the presence of moisture forms ions, which ions are mobile in response to an alternating electric field, having a frequency; col. 4, lines 54-55; when a direct current (dc) voltage is applied across the electrolyte of the moisture reactive element; col. 16, lines 12 – 14; in the frequency range of this study, two different relaxation phenomena can be identified by analyzing the real and the imaginary parts of the impedance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bernhard in view of Gustafsson because of its simplicity, the moisture sensor could be manufactured and integrated into a low-cost passive electronic sensor label (Gustafsson, col. 3, lines 32-35).

Allowable Subject Matter
Claim 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4, the prior art of record does not teach claimed limitation: “wherein the information conversion unit includes: a first comparator that is connected to the electrode unit and compares the threshold voltage that is positive with the measured voltage; and a second comparator that is connected to the electrode unit and compares the threshold voltage that is negative with the measured voltage” in combination with all other claimed limitations of claim 4.
Regarding Claims 5 – 8, the claims would be allowable as they further limit claim 4.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “further comprising: a temperature measurement unit that is disposed in the measurement target and that outputs a voltage corresponding to a temperature of the measurement target and supplies the voltage to the processing unit, wherein the processing unit includes: a temperature information conversion unit that receives the voltage supplied from the temperature measurement unit and converts the received voltage into temperature frequency information; and a temperature calculation unit that calculates a temperature of the measurement target using the temperature frequency information output from the temperature information conversion unit” in combination with all other claimed limitations of claim 10.
Regarding Claim 11, the claim would be allowable as it further limit claim 10.
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 12, the prior art of record does not teach claimed limitation: “an information conversion unit that is selectively connected to the first sensor unit and the second sensor unit and that converts the first measured voltage into first frequency information and converts the second measured voltage into second frequency information; and a measurement value calculation unit that is connected to the information conversion unit and that obtains the water content and the total ion concentration in combination with all other claimed limitations of claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christiansen (US 2015/0147119 A1) discloses measuring specific irrigation parameters through a plurality of field sensors positioned at said specific areas of said localized areas of soil (see claim 1).
Park (US 2004/0030606 A1) teaches a battery for supplying power to the respective circuits; and a controller for performing a plant pot controlling program, reading a message stored in the message storage portion in response to the moisture sensor, the illumination sensor, the temperature sensor (see claim 9).
Tamai (US 2004/0036484 A1) suggests a liquid detection sensor that detects liquid, comprising: a resonant circuit composed of an antenna coil and a capacitor; and a noncontact tag composed of a covering material that covers the resonant circuit, wherein the capacitor has a pair of electrodes (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/6/2021